Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Sleman on 6/27/22.

The application has been amended as follows:
Independent claims 1, 5 and 8 are amended so that the claims appear as follows:
1. (Currently Amended) A method comprising: 
collecting three-dimensional data of at least one foot of a group of patients and placing an obtained scan in a collection of scans representing a sample patient population; 
separating the collection of scans into groupings based on each patient's preferred shoe size; 
obtaining at least one representative measurement for each grouping; 
generating an insole model based on the at least one representative measurement and determining a footbed dimension from an anthropometric dimension and a differential coefficient for at least one shoe size;

converting footwear last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the insole model
adjusting the insole model based on the comparison; and 
manufacturing the insole based on the adjusted insole model.


5. (Currently Amended) A method comprising: 
collecting three-dimensional data of at least one foot of a group of patients and placing an obtained in a collection of scans representing a sample patient population; 
separating the collection of scans into groupings based on each patient's preferred shoe size; 
obtaining at least one representative measurement for each grouping; 
generating an insole model based on the at least one representative measurement; 
using a nonparametric multiplicative regression to estimate the at least one representative measurement;

converting footwear last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the insole model
adjusting the insole model based on the comparison; and 
manufacturing the insole based on the adjusted insole model.

8. (Currently Amended) A method comprising: 
collecting three-dimensional data of at least one foot of a group of patients and placing an obtained in a collection of scans representing a sample patient population; 
separating the collection of scans into groupings based on each patient's preferred shoe size; 
obtaining at least one representative measurement for each grouping; 
generating an insole model that models an insole shape based on the at least one representative measurement; 

converting footwear last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the insole model
adjusting the insole model based on the comparison; and 
manufacturing the insole based on the adjusted insole model.

REASONS FOR ALLOWANCE
	Claims 1-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 11, 14, 17 and 20
Regarding claim 1, the prior art of record, translation of Baek et al. (KR101223238) discloses a insole manufacturing method, a template model which is a reference for insole manufacturing is formed. The template model is compared with a plurality of data about various feet, clustering the data into similar groups. Average models for each group are formed from the clustered data for each group. The group mean models are prepared using the group mean models. Therefore, since the insole is manufactured using the average model of the actual foot group, the cost and time required to manufacture the insole can be greatly reduced (Baek, see pages 2-3), Telfer et al. (The use of 3D surface scanning for the measurement and assessment of the human foot) discloses a summary of the reported use of these technologies in footwear development, the design of customized orthotics, and investigations for other ergonomic purposes related to the foot (Telfer, see pages 3-5).
However, regarding claim 1, the combination of prior arts does not describe:
obtaining at least one representative measurement for each grouping; generating an insole model based on the at least one representative measurement and determining a footbed dimension from an anthropometric dimension and a differential coefficient for at least one shoe size; converting footwear last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the insole model; adjusting the insole model based on the comparison; and manufacturing the insole based on the adjusted insole model

Claims 5-7, 12, 15 and 18
Regarding claim 5, the prior art of record, translation of Baek et al. (KR101223238) discloses a insole manufacturing method, a template model which is a reference for insole manufacturing is formed. The template model is compared with a plurality of data about various feet, clustering the data into similar groups. Average models for each group are formed from the clustered data for each group. The group mean models are prepared using the group mean models. Therefore, since the insole is manufactured using the average model of the actual foot group, the cost and time required to manufacture the insole can be greatly reduced (Baek, see pages 2-3), Telfer et al. (The use of 3D surface scanning for the measurement and assessment of the human foot) discloses a summary of the reported use of these technologies in footwear development, the design of customized orthotics, and investigations for other ergonomic purposes related to the foot (Telfer, see pages 3-5).
However, regarding claim 6, the combination of prior arts does not describe:
obtaining at least one representative measurement for each grouping; generating an insole model based on the at least one representative measurement; using a nonparametric multiplicative regression to estimate the at least one representative measurement; converting footwear last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the insole model; adjusting the insole model based on the comparison; and manufacturing the insole based on the adjusted insole model

Claims 8, 13, 16 and 19
Regarding claim 8, the prior art of record, translation of Baek et al. (KR101223238) discloses a insole manufacturing method, a template model which is a reference for insole manufacturing is formed. The template model is compared with a plurality of data about various feet, clustering the data into similar groups. Average models for each group are formed from the clustered data for each group. The group mean models are prepared using the group mean models. Therefore, since the insole is manufactured using the average model of the actual foot group, the cost and time required to manufacture the insole can be greatly reduced (Baek, see pages 2-3), Telfer et al. (The use of 3D surface scanning for the measurement and assessment of the human foot) discloses a summary of the reported use of these technologies in footwear development, the design of customized orthotics, and investigations for other ergonomic purposes related to the foot (Telfer, see pages 3-5).
However, regarding claim 8, the combination of prior arts does not describe:
obtaining at least one representative measurement for each grouping; generating an insole model that models an insole shape based on the at least one representative measurement; converting footwear last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the insole model; adjusting the insole model based on the comparison; and manufacturing the insole based on the adjusted insole model

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117